Citation Nr: 1123446	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right leg disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of a Department of Veterans Affairs (VA) Medical Center that denied the benefits sought on appeal.  

The Board notes that, during the pendency of this appeal, the Veteran changed his representation from an attorney who is no longer authorized to represent VA claimants to the attorney listed on the title page of this decision.

Additionally, on his April 2009 substantive appeal, the Veteran declined to specify whether he wanted a Board hearing with respect to his 38 U.S.C.A. § 1151 claim.  Consequently, the RO sent the Veteran and his newly appointed representative multiple letters asking for clarification on this matter.  The Veteran's representative thereafter submitted correspondence with respect to the Veteran's claim, but did not request a hearing.  Accordingly, the Board finds that the has not requested a hearing on this issue.  

As a final introductory matter, the Board notes that the Veteran has also filed a claim for payment or reimbursement of unauthorized medical expenses.  That claim is addressed in a separate decision issued concurrently with this one.  


FINDING OF FACT

The preponderance of the evidence does not show that either the Veteran's initial March 1998 right leg injury (a complex, inside-out, type I tibia fracture) or any of his subsequent right leg problems, through and including his January 2008 right below-the-knee amputation, have been caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.  Nor does the evidence show any additional disability due to VA treatment.




CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a right leg disability not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151 

The Veteran in essence contends that, after fracturing his right distal tibia and fibula in March 1998, he developed multiple right leg complications as a result of negligent medical care on the part of VA.  Specifically, he alleges that the initial March 1998 VA surgery, and the numerous subsequent operations that the VA performed on his right leg, caused that extremity to become permanently infected and ultimately necessitated a below-the-knee amputation in October 2008.  Since that amputation, the Veteran further maintains, he has experienced constant pain, inflammation, and related symptoms at the amputation site.  Although the Veteran acknowledges that all of his right leg surgeries have been performed with his signed consent, he nevertheless asserts that the level of care inherent in each procedure was below what would be expected of a reasonable health care provider.

When a Veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the Veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded the same manner as if the additional disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002).

A disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1) (2010).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).   
 
To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2010).  

The Veteran's VA medical records show that on March 9, 1998, he slipped on a block of ice after exiting a bar and sustained a complex, inside-out, type I tibia and fibula fracture.  Immediately following that injury, the Veteran was admitted to a private medical facility.  However, later that day, he was transferred to the VA Medical Center in Lincoln, Nebraska, where his wound was washed and irrigated.  The Veteran was then placed on a treatment regimen of topical medications and intravenous antibiotics.  Two days later, on March 11, 1998, he was moved to the VA Medical Center in Omaha, Nebraska, where he elected to undergo right leg open reduction and internal fixation surgery.  Significantly, the Veteran was apprised of the inherent risks and asked to provide his written consent in advance of that operation.  Although he tolerated the procedure well, he subsequently developed intermittent drainage from the surgical sites.  

The Veteran's right leg symptoms markedly worsened in October 1998, when he undertook "some heavy lifting" that aggravated his existing injury.  Significant swelling and pain was exhibited at the initial wound site, accompanied by drainage from the lateral surgical scar overlying the fibula.  Closer physical examination revealed additional symptoms of erythema and induration, suggestive of an infection at the fibular fracture site, where a plate had been inserted during the March 1998 surgery.  Additionally, contemporaneous X-rays showed evidence of a bony union of the tibial fracture site, but only a questionable union of the fibula fracture site.  

Based upon those clinical findings, the Veteran's VA medical providers recommended that he undergo an additional operation to remove the infected hardware at the fibular fracture site.  The Veteran agreed and again provided his written consent in advance of the procedure.  Following removal of the infected hardware, his initial wound area was drained and irrigated.  As had been the case with the initial March 1998 operation, the Veteran tolerated the procedure well and did not develop any immediate complications.  Nevertheless, he continued to experience right leg pain, inflammation, and related symptoms, which were eventually diagnosed as chronic osteomyelitis.  

The record thereafter shows that the Veteran underwent regular outpatient treatment and intermittent surgical intervention (tibial debridement) for his right leg symptoms through his local VA Orthopedics and Infectious Disease unit.  Despite this ongoing treatment, the Veteran continued to experience pain and discharge arising from the anterior aspect of the tibia.  In an effort to resolve this persistent infection at the initial wound site, he elected to have a right below-the-knee amputation.  That procedure was performed in January 2008 with the Veteran's advance written consent.  Moreover, it was expressly noted that he had requested to undergo the amputation and had demonstrated his understanding of all the inherent risks and benefits.

Following the operation, the Veteran developed an infection at the amputation site, for which he was treated with intravenous and oral antibiotics.  That infection resolved within a few weeks, after which time the Veteran reported for follow-up VA outpatient treatment and physical therapy.  Subsequent VA treatment notes show that, in March 2008, the Veteran fell and incurred a small opening of his surgical wound.  However, those treatment notes expressly indicate that the opening was devoid of erythema or purulent discharge and controllable through local wound care.  Significantly, other VA treatment notes, dated in March 2008 and thereafter, indicate that the Veteran "seem[ed] very satisfied with the surgery," and its success in resolving his chronic right leg pain. 

In support of his claim for 38 U.S.C.A. § 1151 benefits, the Veteran's claims folder was forwarded to a VA medical examiner, who conducted an extensive review of pertinent medical records dating from the initial March 1998 right leg injury through and after the January 2008 below-the-knee amputation.  Based on a review of outpatient treatment records, operative reports, and hospital discharge summaries, the VA examiner prepared an August 2008 report, expressly opining that the treatment rendered by VA with respect to the Veteran's initial right leg injury and subsequent complications had consistently followed reasonable standards of care.  The August 2008 VA examiner noted that the Veteran had received "ongoing treatment and follow-up with appropriate consultations throughout the treatment course" for his initial right leg injury and his subsequently diagnosed chronic osteomyelitis.  Additionally, the VA examiner observed that, despite "numerous therapeutic modalities to treat" the osteomyelitis, the "Veteran himself [had] ultimately requested a right [below-the-knee amputation]," which had then been performed with his express written consent.  That VA examiner then emphasized that there was no evidence to show that the "right below-the-knee amputation was due to, or a result of, any carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination of this Veteran."

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board considers the August 2008 VA examiner's opinion, indicating that the right leg problems that have arisen in the wake of the March 1998 complex fracture are not the result of VA hospitalization or medical or surgical treatment, to be the most probative and persuasive evidence of record.  That opinion was based on a thorough review of the Veteran's claim folder and supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that VA examiner's opinion is consistent with the Veteran's VA medical records, dating since the initial March 1998 injury.  Those VA medical records are devoid of any subjective or objective findings of substandard outpatient or surgical care and instead show that the Veteran has been consistently apprised of the risks inherent in his numerous right leg surgeries and has given his written consent in advance of such procedures.  Furthermore, there are no other contrary competent medical opinions of record.

After a careful review of the record, the Board finds that the pertinent evidence, in particular the August 2008 VA examiner's opinion, which the Board deems highly probative, show that there has been no carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical treatment with respect to the Veteran's initial complex right leg fracture and his ensuing chronic osteomyelitis and right below-the-knee amputation.  Nor does that evidence show that VA has failed to exercise the degree of care that would be expected of a reasonable health care provider at any time since the initial March 1998 injury.  On the contrary, that evidence shows that the initial injury and subsequent complications, while regrettable, have all been accidental and are in no way the fault of VA.  Moreover, that evidence further shows that the Veteran has been informed of the risks inherent in every VA surgical procedure administered to treat his right leg symptoms and has undergone each procedure only after providing his express written consent.  In addition, the evidence does not show that there was an event not reasonably foreseeable in the Veteran's disability pictures.  He incurred a complex tibia and fibula fracture which led to multiple surgeries, and ultimately, the amputation of the leg.  The evidence tends to suggest that such an outcome was not an event not reasonably foreseeable.

The Board is sympathetic to the Veteran's contentions that VA has been consistently careless and negligent with regard to the care provided in treating his right leg symptoms.  As a layperson, he is certainly competent to report symptoms, such as chronic right leg pain and swelling, which are capable of lay observation,  and his statements in this regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the evidence does not show that the Veteran has the requisite expertise to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions linking his long-standing right leg problems to substandard VA medical care, absent corroboration by objective competent medical evidence and opinions, lack sufficient probative value to substantiate his claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Additionally, the Board considers it significant that the Veteran's VA medical records are devoid of any complaints with respect to the care he has received.  Moreover, those records indicate that the Veteran has expressed satisfaction with the overall results of his March 2008 below-the-knee amputation.  Such subjective findings on the part of the Veteran are inconsistent with the lay assertions he has subsequently raised with respect to his claim, which undermines the overall credibility of those assertions.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In sum, the Board finds that the weight of the competent and credible evidence demonstrates that neither the initial March 1998 complex right leg fracture nor any of the Veteran's ensuring right leg conditions, including his chronic osteomyelitis and below-the-knee amputation, has been the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical or surgical treatment.  Nor are the disabilities shown to be the result of any event not reasonably foreseeable.  Therefore, compensation for benefits under 38 U.S.C.A. § 1151 is not warranted.  Accordingly the Board finds that the preponderance of the evidence is against the Veteran's claim and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, VA sent correspondence in August 2008 and a rating decision in September 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical opinion in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.






ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right leg disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


